Exhibit 10.7

 

HEALTH SCIENCES ACQUISITIONS CORPORATION 2
40 10th Avenue, Floor 7

New York, NY 10014

 

August 3, 2020

 

HSAC 2 Holdings, LLC

40 10th Avenue, Floor 7

New York, NY 10014

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Health Sciences Acquisitions Corporation 2 (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), HSAC 2 Holdings, LLC (the “Sponsor”) shall make available
to the Company certain office space, secretarial and administrative services as
may be required by the Company from time to time, situated at 40 10th Avenue,
Floor 7, New York, NY 10014 (or any successor location). In exchange therefore,
the Company shall pay the Sponsor a sum not to exceed $10,000 per month,
respectively, on the Effective Date and continuing monthly thereafter until the
Termination Date. The Sponsor hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) that may be established by the Company
for the benefit of the Company’s public stockholders upon the consummation of
the IPO as described in the Registration Statement (“Claim”) and hereby waives
any Claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

      Very truly yours,       HEALTH SCIENCES ACQUISITIONS CORPORATION 2      
By: /s/ Roderick Wong   Name: Roderick Wong   Title:    Chairman and Chief
Executive Officer

 

AGREED TO AND ACCEPTED BY:       HSAC 2 HOLDINGS, LLC       By:  /s/ Alice Lee  
Name: Alice Lee   Title:   Director  

